In an action for a divorce and ancillary relief, the defendant husband appeals from so much of an' order of the Supreme Court, Nassau County (Becker, J.), dated March 14, *1461985, as, upon reargument, adhered to its original determination in an order of the same court, dated December 6, 1984, granting the plaintiff wife certain pendente lite relief.
Ordered that the order is affirmed insofar as appealed from, with costs.
Special Term did not abuse its discretion in directing the defendant husband to pay $175 per week in temporary child support, all carrying charges on the marital residence, and education costs for his children, and to maintain all existing insurance. Niehoff, J. P., Weinstein, Rubin and Kooper, JJ., concur.